DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 14-20) in the reply filed on 2/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perichon (US 2015/0022159), and further in view of Iordoche (US 2019/0036122).
As to claim 1, Perichon discloses a lithium ion battery (figure 1, [0037] and [0053]) comprising: 
at least one lithium ion cell (figure 1, [0037] and [0053]) comprising at least one anode (figure 1 #31, [0030]) and at least one cathode (figure 1 #33, [0030]), separated by at least one separator(figure 1 #32 and 34, [0030]),

at least one first electromagnetic sensor outside the casing (figure 3#11 or 12, [0037]-[0042]), configured to apply direct sensing through the casing (figure 3#11 or 12, [0037]-[0042] directly sensing the magnetic field), to receive data concerning a condition of at least one cell component ([0037], ferromagnetic material is used within the casing, [0038] discusses the Curie temperature and the temperature can be sensed through the electromagnetic material, thus the condition is the temperature), and
a battery management system (BMS) configured to manage operation of the lithium ion battery and be in communication with the at least one first electromagnetic sensor (figure 3 #13, [0041]-[0044], the circuit is in communication with the sensors and the circuit also recharges the magnetic material and thus affecting the battery and managing the battery conditions).  
Perichon is silent to wherein the casing is a transparent pouch. Iordoche discloses a lithium battery ([0014] and [0040]-[0044]) wherein the battery is a pouch type cell ([0109]-[0113], also see figure 1) wherein the electrode are packed in a transparent casing ([0072]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the transparent pouch from Iordoche within Perichon because the transparent casing allows viewing of the electrode comprising an electrochromic material and hence the changes in the color thereof as a function of the charge status of the 
NOTE: that the reason the examiner did not take the stance that the case of Perichon is transparent to the electromagnetic field and thus transparent is within the instant specification paragraph [0018] states: It is noted that the term “transparent” is used… are transparent at least over a part of the visual spectrum. 
As to claim 2, modified Perichon discloses wherein, the at least one first electromagnetic sensor comprises at least one of: FTIR (Fourier-transform infrared spectroscopy), cameras using CCD (charge-coupled device), CMOS (complementary metal-oxide-semiconductor), optical microscopy, confocal microscopy, interferometry, ellipsometry, holography, speckle techniques, Moire techniques and optical fiber sensors ([0040]-[0041]; Perichon, to further explain the sensor would be a ellipsometry type sensor. Ellipsometry measures the change in polarization upon reflection or transmission and compares it to a model. The prior art is measures the remnant magnetic field (transmission) and compares it to date to find the temperature).
As to claim 3, modified Perichon discloses wherein, the at least partly transparent pouch comprises transparent see-through windows and/or holes in the cell pouch (window, [0073]-[0074], as the entire case is made of the specified material the entire case is the window; Iordache).
As to claim 14, Perichon discloses a lithium ion battery (figure 1, [0037] and [0053]) comprising:
at least one lithium ion cell (figure 1, [0037] and [0053]) comprising at least one anode  (figure 1 #31, [0030]) and at least one cathode (figure 1 #33, [0030]), separated by at least one separator (figure 1 #32 and 34, [0030]),
a casing  that encloses the at least one lithium ion cell (figure 1 #301, [0030]) with electrolyte in an operative condition ([0030], [0036] and abstract), wherein the casing allows at least one range of electromagnetic radiation (figure 3, [0039], the sensor #11 senses the magnetic field and this the casing allows the electromagnetic radiation through the casing),
at least one indicator associated with at least one cell component inside the casing and configured to indicate a condition of the respective at least one cell component by an electromagnetic signal ([0037], ferromagnetic material is used within the casing, [0038] discusses the Curie temperature and the temperature can be sensed through the electromagnetic material, thus the indicator is the temperature and the condition is the temperature), 
at least one first electromagnetic sensor outside the casing, configured to receive the electromagnetic signal from the at least one indicator (figure 3#11 or 12, [0037]-[0042]), and
a battery management system (BMS) configured to manage operation of the lithium ion battery and be in communication with the at least one electromagnetic sensor (figure 3 #13, [0041]-[0044], the circuit is in communication with the sensors and the circuit also recharges the magnetic material and thus affecting the battery and managing the battery conditions). 

NOTE: that the reason the examiner did not take the stance that the case of Perichon is transparent to the electromagnetic field and thus transparent is within the instant specification paragraph [0018] states: It is noted that the term “transparent” is used… are transparent at least over a part of the visual spectrum. 
As to claim 15, modified Perichon discloses wherein, the transparent pouch is at least partly transparent only within a specified window region thereof that covers the at least one indicator (window, [0073]-[0074], as the entire case is made of the specified material the entire case is the window, thus the transparent only with the specific window; Iordache; also as the indicator is the electrodes the at least one indicator is covered).  
As to claim 16, modified Perichon does not specifically state further comprising an opaque cover covering the transparent pouch, wherein the at least one indicator is positioned . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Perichon as applied to claim 3 above, and further in view of Kim (US 2003/0099885).
As to claim 4, modified Perichon is silent to wherein, the at least one anode and/or the at least one cathode comprises holes that are continuous to the transparent see-through windows and/or holes in the cell pouch, configured to enable direct sensing of internal cell components. Kim discloses a lithium battery ([0019]) wherein punched holes in a cathode, a cathode and anode or a cathode, anode and separator with specific sizes ([0021]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to add the punch holes within the electrode from Kim within Perichon because the punched holes facilitate smooth electrolyte supply to improve battery performance ([0021], Kim). Thus, modified Perichon discloses the at least one anode and/or the at least one cathode comprises holes ([0021], Kim) that are continuous to the transparent see-through windows and/or holes in the cell pouch, configured to enable direct sensing of internal cell components ([0072] and [0073], Iordache, the cell components are visible and can be directly sensed, either magnetically or visually). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Perichon as applied to claim 14 above, and further in view of Fukuda (US 10,312,555).
As to claim 17, modified Perichon is silent to further comprising at least one sensor within the transparent pouch that is configured to sense at least one operational characteristic of the at least one lithium ion cell within the transparent pouch and transmit the sensed at least one operational characteristic to the BMS. Fukuda discloses a battery (figure 1B #1, column 9 lines 3-27) wherein a magnetic sensor is placed within the battery (figure 1 #5, column 9 lines 3-37) it would have been obvious to use the magnetic sensor from Fukuda to communicate with the BMS of Perichon because battery bulging can easily be detected and battery safety can be improved (column 12 lines 65-67 and column 13 lines 1-3, Fukuda).
Allowable Subject Matter
Claims 5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Perichon as modified by Iordache are silent to wherein the additional electromagnetic sensor positioned within the house and another electro transmitter outside the housing as recited within the marked claims. Furthermore, given the electromagnetic fields interact it would not have been obvious to keep adding more electromagnetic transmitters. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartung (US 2004/0257037) figure 1, Hartung would also have to be modified by Iordoche (US 2019/0036122) in a similar way as Perichon (US 2015/0022159). Also, Mantvay (US 2006/0267544) figure 1 #4, this prior art would be used to modify Iordache (US 2019/0036122). NOTE: the above mentioned arts and combination would still not read on the marked allowable claims for the same reasons as discussed above. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BRIAN R OHARA/Examiner, Art Unit 1724